Exhibit VESTIN REALTY MORTGAGE II, INC. REPORTS THIRD QUARTER FINANCIAL RESULTS Las Vegas – November 10, 2008 – Vestin Realty Mortgage II, Inc. (Nasdaq: VRTB) reported on November 10, 2008, a net loss for the third quarter ended September 30, 2008 of approximately $40.1 million, or ($2.72) per share, on revenues of $3.7 million, compared with net income of approximately $1.5 million or $0.10 per share on revenues of $6.9 million in the comparable period in 2007. For the nine months ended September 30, 2008, the Company reported a net loss of approximately $65.5 million or ($4.41) per share compared with net income of approximately $12.3 million, or $0.83 per share for the same period in The Company noted that the losses for both the quarter and the nine months ended September 30, 2008 were in large part due to non-performing loans and the Company’s recording of loan loss provisions of approximately $20.0 million and $42.3 million, respectively.In addition, the Company incurred write downs for real estate held for sale of approximately $17.0 million and $29.8 million for the quarter and nine months ended September 30, 2008, respectively.Such loan loss provision and write downs for real estate held for sale are non-cash items. As of September 30, 2008, the Company had 38 loans outstanding with an aggregate principal amount approximating $233.1 million, of which 18 loans with an aggregate principal amount approximating $144.9 million were considered non-performing.Loans are considered non-performing when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Non-performing loans increased from June 30, 2008 when the Company reported 17 loans representing approximately $122.0 million as non-performing loans.The Company has commenced foreclosure proceedings with respect to the 18 non-performing loans.In addition, the Company is conducting workout discussions with certain non-performing borrowers; however, no assurance can be made as to whether these discussions will be successful.As of September 30, 2008, we owned 11 properties that we acquired through foreclosure, compared with two properties owned as of September 30, 2007. As of September 30, 2008 shareholder equity was $13.63 per common share.The Company had on its balance sheet $26.5 million of cash, $182.5 million of investment in real estate loans, net of allowance of $50.7 million, $42.0 million in real estate held for sale and $72.4 million in total liabilities as of September 30, 2008.Net cash flow from operating activities was approximately $10.4 million. As of September 30, 2008, we were not in compliance with the tangible net worth covenant included in the indenture governing our junior subordinated notes.On November 7, 2008, we entered into an agreement with Taberna Capital Management, LLC (“Taberna”), in its capacity as collateral manager for certain collateral debt obligation vehicles that are the holders of the junior subordinated notes, providing for an amendment of the tangible net worth covenant (the “Taberna Letter Agreement”). Our Tangible Net Worth as of September 30, 2008 of approximately $198.6 million is in compliance with the revised tangible net worth covenant. Michael V. Shustek, Chairman and Chief Executive Officer, said, “Our disappointing results are largely attributable to the economic environment the country is experiencing.The severe downturn in the real estate market and the increased difficulties faced by our borrowers in obtaining take-out financing as a result of the disruptions in the credit markets, has caused a number of our loans to become non-performing or delinquent and has caused a decline in the appraised value of the collateral securing the Company’s loan portfolio.We are working aggressively to resolve our problem loans; however, this process will take time and our near term operating results are likely to suffer from the level of non-performing assets.” About Vestin Realty Mortgage II, Inc. Vestin Realty Mortgage II, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of September 30, 2008, Vestin
